Order entered September 30, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00101-CV

  STACEY DORFMAN KIVOWITZ, SAMUEL GRANT DORFMAN, SCI
  TEXAS FUNERAL SERVICES, LLC D/B/A SPARKMAN/HILLCREST
    FUNERAL HOME AND D/B/A HILLCREST MAUSOLEUM AND
                MEMORIAL PARK, Appellants

                                       V.

                      LOUIS DORFMAN, SR., Appellee

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-13563

                                    ORDER

      Before the Court is appellant SCI Texas Funeral Services, LLC’s unopposed

final motion for extension of time to file its brief. We GRANT the motion and

ORDER the brief received September 29, 2021 filed as of the date of this order.

      The deadline for filing appellee’s brief is RESET to November 1, 2021.

                                            /s/   CRAIG SMITH
                                                  JUSTICE